--------------------------------------------------------------------------------

EXHIBIT 10.9

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT PURSUANT
TO 17 C.F.R.ss.ss.200.80(b)(4), 200.83, 230.406 and 240.24b-2.

     THIS TERMINATION AGREEMENT(the “Agreement”), dated as of September 21, 2001
(the “Effective Date”), is hereby entered into by and between BIOCRYST
PHARMACEUTICALS, INC., a Delaware corporation having its principal place of
business at 2190 Parkway Lake Drive, Birmingham, Alabama 35244 (hereinafter
referred to as “BIOCRYST”) and ORTHO-McNEIL PHARMACEUTICAL, INC., a Delaware
corporation having its principal office at U.S. Route 202, Raritan, NJ 08869 and
THE R. W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE, a division of ORTHO-McNEIL
PHARMACEUTICAL, INC., having its principal place of business at U.S. Route 202,
Raritan, NJ 08869 (hereinafter collectively referred to as “ORTHO”). BIOCRYST
and ORTHO are sometimes referred to herein individually as a “Party” and
collectively as the “Parties” and all references to BIOCRYST and ORTHO shall
include their respective Affiliates (hereinafter defined), where appropriate
under the terms of this Agreement.


W I T N E S S E T H

     WHEREAS, BIOCRYST and ORTHO previously entered into a license agreement
dated September 14, 1998 (the “License Agreement”);

     WHEREAS, On April 27, 2001 pursuant to Section 12.1 of the License
Agreement, ORTHO provided notice to BIOCRYST of its election to terminate the
License Agreement, with such termination effective as of the August 27, 2001,
and the parties, by letter agreement, subsequently extended the effective date
of termination until the Effective Date; and,

     WHEREAS, the Parties desire to clarify the rights and responsibilities of
each Party in respect of such termination in order to facilitate and expedite
the transfer to BIOCRYST of all activities under the License Agreement related
to the development, manufacture and marketing of a Neuraminidase Inhibitor
Product (collectively, the “Development Program”).

     NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
promises, covenants and agreement hereinafter set forth, the receipt and
sufficiency of which is hereby acknowledged, both Parties to this Agreement
hereby mutually agree as follows:


SECTION 1. DEFINITIONS

     Capitalized terms used in this Agreement shall have the meanings set forth
in the License Agreement unless otherwise defined in this Agreement or unless
the context clearly indicates to the contrary:

     1.1       “Agreement” shall mean this Termination Agreement.

     1.2      “Clinical and Clinical Support Studies” shall mean any and all
scientific evaluations of neuraminidase inhibitors, including Neuraminidase
Inhibitor Products, performed in connection with the Development Program, and
all related contracts, data and materials arising in connection therewith,
including but not limited to the clinical trials, clinical support studies and
the other items set forth on Schedule A, attached hereto.

     1.3      “Contracts” shall mean the contracts set forth on Schedule B,
attached hereto.

20


--------------------------------------------------------------------------------

     1.4       “Data” shall mean all data, notes, databases and information in
any tangible or intangible form, including but not limited to paper, electronic
and magnetic media, arising out of or related to the Development Program,
including but not limited to that (i) arising out of or related to Clinical and
Clinical Support Studies, (ii) underlying or supporting the Regulatory Filings;
(iii) required in order to maintain the integrity of New Drug Application files
as required by law, rule or regulation, and (iv) which is set forth on Schedule
D, attached hereto.

     1.5      “Domain Names” shall mean the Internet domain names set forth in
the Trademark Assignment Agreement, attached hereto as Schedule F.

     1.6      “Drug Substance” shall mean the approximately [***](1) of GMP
grade neuraminidase inhibitor drug substance (manufactured and maintained in
accordance with GMP requirements), approximately [***] of which has been
manufactured according to the final synthesis method, all of which has been
manufactured by ORTHO during the term of the License Agreement and which is
being stored at ORTHO’s facilities in Spring House, Pennsylvania as of the
Effective Date.

     1.7     “Drug Tablets” shall mean the drug tablets specified in Schedule C,
attached hereto, including both placebos and tablets comprised of the
neuraminidase inhibitor manufactured by ORTHO or its Affiliates.

     1.8     “License Agreement Effective Date” shall mean the effective date of
the License Agreement, September 14, 1998.

     1.9     “Materials” shall mean those tangible materials generated by,
purchased by or allocated to the Development Program by ORTHO, its contractors
and agents as set forth on Schedule C.

     1.10 "Purchase Order" shall have the meaning set forth in Section 9.2.

     1.11     “Regulatory Filings” shall mean all filings with regulatory
agencies, departments, bureaus or other government entities, made in connection
with the Development Program by ORTHO, its agent and contractors in order to
allow ORTHO to market or sell a Neuraminidase Inhibitor Product anywhere in the
world, including but not limited to those regulatory filings set forth on
Schedule E, attached hereto.

     1.12     “Trademarks” shall mean the trademarks set forth in the Trademark
Assignment Agreement, attached hereto as Schedule F.


SECTION 2. TERMINATION OF LICENSE AGREEMENT

     2.1     The Parties hereby confirm that the License Agreement is hereby
terminated in its entirety pursuant to Section 12.1 of the License Agreement,
with such termination effective as of the Effective Date.

     2.2     The Parties hereby confirm and agree that all provisions, rights
and obligations which survive termination of the License Agreement pursuant to
the terms of the License Agreement shall continue to survive, except for Article
26 of the License Agreement which the Parties hereby agree shall not survive.
All surviving provisions in the License Agreement are hereby supplemented by the
terms of this Agreement.

--------------------------------------------------------------------------------

(1)*** Information omitted and filed separately with the Commission pursuant to
17 C.F.R. §§ 200.80(b)(4), 200.83, 230.406, and 240.24b-2.

21


--------------------------------------------------------------------------------


SECTION 3. PATENTS AND INVENTIONS

     3.1      ORTHO hereby acknowledges and agrees that (i) all of its rights to
the Existing Know-How, Improvements, Existing Patents, and Improvement Patents
which arose by virtue of the License Agreement are terminated; and (ii) BIOCRYST
is and shall be the exclusive owner of all right, title and interest in and to
the Existing Know-How, Improvements, Existing Patents, and Improvement Patents.
To the extent necessary to effectuate the foregoing, ORTHO hereby assigns to
BIOCRYST any and all right, title and interest throughout the world that ORTHO
may have in and to the Existing Know-How, Improvements, Existing Patents, and
Improvement Patents.

     3.2      ORTHO hereby acknowledges and agrees that (i) all of its rights to
the Joint Inventions and Joint Patents by virtue of the License Agreement are
terminated; and (ii) BIOCRYST is and shall be the exclusive owner of all right,
title and interest in and to the Joint Inventions and Joint Patents. To the
extent necessary to effectuate the foregoing, ORTHO hereby assigns to BIOCRYST
all of ORTHO’s right, title and interest throughout the world in and to the
Joint Inventions and the Joint Patents, including but not limited to the Joint
Inventions and Joint Patents set forth on Schedule G, attached hereto.

     3.3      BIOCRYST hereby grants to ORTHO a royalty-free, perpetual,
non-sublicenseable, non-transferable, fully paid-up limited license to use the
manufacturing process claimed in the patent application PCT/US00/15969, all
national filings thereof, and any continuations or divisionals reissues or
re-examinations of the foregoing, solely for ORTHO’s internal business purposes.
For purposes of clarity, internal business purposes shall not include
performance of such processes for any third party or supply of the product of
the process to any third party; however, internal purposes shall include sale of
ORTHO products which are derived from the use of the processes, but which are
materially changed from the product of the process.


SECTION 4. TRADEMARKS, DOMAIN NAMES AND GENERIC NAME

     4.1      The Parties hereby acknowledge that as of the Effective Date and
pursuant to the assignment agreement attached hereto as Schedule F (the
“Trademark Assignment”), ORTHO has assigned to BIOCRYST, at BIOCRYST’s expense,
all right, title and interest in and to the Trademarks and Domain Names and the
applications or registrations therefor, together with the goodwill of the
business symbolized by the Trademarks and Domain Names. The Trademark Assignment
includes the right to sue and recover damages for past and future infringements
of ORTHO’s rights in the Trademarks and the Domain Names and to bring any
proceeding in the United States Patent and Trademark Office or any equivalent
agency in any other country for cancellation or opposition or other proceeding
in connection with the Trademarks and the Domain Names. The right, title and
interest is to be held and enjoyed by BIOCRYST and BIOCRYST’s successors and
assigns as fully and exclusively as it would have been held and enjoyed by ORTHO
had this assignment not been made.

     4.2      The Parties acknowledge that the USAN Council has adopted [***](1)
as the United States Adopted Name for the neuraminidase inhibitor RWJ-270201 for
publication in the USP Dictionary of USAN and International Nonproprietary
Names. ORTHO agrees to provide BIOCRYST with reasonable assistance in updating
such publication, or as other otherwise reasonably requested by BIOCRYST in
relation to the use and maintenance of [***] as a nonproprietary name. BIOCRYST
agrees to bear ORTHO’s reasonable and actual out-of-pocket costs related
thereto.

--------------------------------------------------------------------------------

(1)*** Information omitted and filed separately with the Commission pursuant to
17 C.F.R. §§ 200.80(b)(4), 200.83, 230.406 and 240.24b-2.

22


--------------------------------------------------------------------------------


SECTION 5. CONTRACTS

     Excepting only the Excluded Contract Liabilities (defined below), ORTHO
hereby assigns and transfers to BIOCRYST all of ORTHO’s right, title and
interest in and to, and obligations under, the Contracts. BIOCRYST hereby
assumes all of the obligations of ORTHO under the Contracts arising from and
after the Effective Date, and agrees to make any payments, perform all
covenants, stipulations, agreements, and obligations under the Contracts
accruing after the Effective Date. In no event, however, shall BIOCRYST be
deemed to have assumed, with respect to the Contracts, (i) any obligation to
perform which accrued prior to the Effective Date, (ii) any financial
obligations, including obligations to make payments or reimburse expenses, which
accrued prior to the Effective Date; (iii) any liabilities arising out of the
actions or inactions of ORTHO, its agents and contractors; or (iv) any liability
or obligation attributable to ORTHO’s (or its agents’ or contractors’) breach of
any provision of the Contracts or any other agreements with any third parties,
((i) through (iv) shall be collectively referred to as the “Excluded Contract
Liabilities”).


SECTION 6. CLINICAL AND CLINICAL SUPPORT STUDIES, DATA AND MATERIALS

     Excepting only the Excluded Development Program Liabilities (defined
below), ORTHO hereby assigns to BIOCRYST any and all right, title and interest
throughout the world that ORTHO may have in and to the Clinical and Clinical
Support Studies, Data and Materials. In no event, however, shall BIOCRYST be
deemed to have assumed, with respect to the Clinical and Clinical Support
Studies, Data and Materials, (i) any obligation to perform which accrued prior
to the Effective Date, (ii) any financial obligations, including obligations to
make payments or reimburse expenses, which accrued prior to the Effective Date;
(iii) any liabilities arising out of the actions or inactions of ORTHO its
agents and contractors or arising out of the infringement of any third party
intellectual property rights by ORTHO, its agents and contractors; or (iv) any
liability or obligation attributable to ORTHO’s (or its agents’ or contractors’)
breach of any agreements with any third parties, ((i) through (iv) shall be
collectively referred to as the “Excluded Development Program Liabilities”).


SECTION 7. REGULATORY FILINGS

     Excepting only the Excluded Regulatory Liabilities (defined below), ORTHO
hereby assigns to BIOCRYST any and all right, title and interest throughout the
world that ORTHO may have in and to the Regulatory Filings. In no event,
however, shall BIOCRYST be deemed to have assumed, with respect to the
Regulatory Filings, (i) any obligation to perform which accrued prior to the
Effective Date, (ii) any financial obligations, including obligations to make
payments or reimburse expenses, which accrued prior to the Effective Date; (iii)
any liabilities arising out of the actions or in actions of ORTHO, its agents
and contractors or arising out of the infringement of any third party
intellectual property rights by ORTHO, its agents and contractors; or (iv) any
liability or obligation attributable to ORTHO’s (or its agents’ or contractors’)
breach of any agreements with any third parties; or (v) any liabilities
attributable to any failure of ORTHO (or its agents or contractors) to comply
with any applicable laws, regulations or rules, (collectively, the “Excluded
Regulatory Liabilities”).


SECTION 8. CONFIDENTIALITY

      8.1       The Confidentiality provisions set forth in Article 6 of the
License Agreement are hereby incorporated into this Agreement by reference as if
fully set forth herein, and are hereby extended to cover all information
transmitted by either Party to the other in furtherance of either Party’s
obligations under this Agreement. The parties hereby agree that for confidential
information transmitted pursuant to this Agreement the Parties’ confidentiality
obligations shall remain in effect for five (5) years from the date of each such
transmission.

23


--------------------------------------------------------------------------------

      8.2       The Parties hereby understand and agree that ORTHO may keep
copies of the Data, Materials and Regulatory Filings and such items reasonably
related thereto, solely for archival and regulatory or legal compliance
purposes.


SECTION 9. DRUG SUBSTANCE

      9.1      ORTHO hereby agrees to maintain the Drug Substance, as specified
in Schedule C, and to sell to BIOCRYST or its agents or designee(s) (BIOCRYST,
its agents and designees shall be collectively referred to in this Section 9 as
“BIOCRYST”) Drug Substance as requested by BIOCRYST upon the terms and
conditions set forth herein. The provisions of this Section 9 shall apply until
the earlier of (i) such time that all Drug Substance has been purchased from
ORTHO or (ii) August 31, 2002. ORTHO shall not otherwise use the Drug Substance
for itself or on behalf of a Third Party, nor shall it sell the Drug Substance
to any Third Party.

      9.2       ORTHO agrees to supply BIOCRYST with such quantities of Drug
Substance as BIOCRYST may order by issuing a “Purchase Order” to ORTHO. ORTHO
shall comply with the terms set forth on each Purchase Order. Each Purchase
Order will be substantially in the form of Schedule H, attached hereto, which
further sets forth the terms and conditions that shall govern the purchases of
Drug Substance. In the event of a conflict between the terms of the Purchase
Order and the terms of this Agreement, this Agreement shall prevail. Purchase
Orders shall be delivered to ORTHO via fax, electronically or by any other
mutually agreeable method. ORTHO hereby agrees to fully cooperate with BIOCRYST
in supplying such Drug Substance to BIOCRYST, and agrees to promptly notify
BIOCRYST of any deficiencies in a Purchase Order and of any and all events that
would prevent ORTHO from timely or completely fulfilling any Purchase Order.

      9.3       Until the earlier of (a) such time that all Drug Substance has
been purchased from ORTHO or (b) August 31, 2002, ORTHO agrees to store the Drug
Substance in its facilities located in Springhouse, PA in a controlled
environment (with respect to temperature, humidity and otherwise) so as to
prevent degradation and contamination of the Drug Substance to the fullest
extent possible and as otherwise required by the FDA or other law, rule,
regulation or standards.

      9.4       BIOCRYST shall pay to ORTHO [***](1) per kilogram of Drug
Substance delivered by ORTHO pursuant to a Purchase Order. ORTHO’s right to
payment for delivery of Drug Substance pursuant to a Purchase Order shall accrue
upon delivery of the Drug Substance, however, BIOCRYST shall not be required to
make payment in respect of such delivered Drug Substance unless and until
BIOCRYST enters into an agreement with a third party for such third party to
develop and market a Neuraminidase Inhibitor Product, at which time all accrued
amounts shall become due and payable within 60 days. Thereafter, accrued
payments shall be due and payable within thirty (30) days of receipt by BIOCRYST
of a correct and undisputed invoice from ORTHO. BIOCRYST agrees to provide ORTHO
with prompt notice of its entering into an agreement with a third party for such
third party to develop and market a Neuraminidase Inhibitor Product.

--------------------------------------------------------------------------------

(1)*** Information omitted and filed separately with the Commission pursuant to
17 C.F.R. §§ 200.80(b)(4), 200.83, 230.406 and 240.24b-2.

24


--------------------------------------------------------------------------------

      9.5       BIOCRYST shall have the right to credit its out-of-pocket
expenses related to testing of the Drug Substance transferred or to be
transferred to BIOCRYST pursuant to this Agreement against the amounts payable
to ORTHO pursuant to Section 9.4, above.

      9.6       BIOCRYST agrees to bear the reasonable costs of shipping Drug
Substance from storage to BIOCRYST. BIOCRYST agrees to pay any sales tax or
other state, city or Federal taxes related to the purchase of Drug Substance,
other than taxes based on the income or real property of ORTHO. Such shipping
costs and taxes shall be set forth on each invoice and shall be due and payable
as set forth in Section 9.4, above.

      9.7       Notwithstanding anything to the Contrary in this Agreement,
ORTHO agrees to provide BIOCRYST, free of charge and promptly upon BIOCRYST’s
request with:

      (a)       such amounts of Drug Substance as BIOCRYST deems reasonably
necessary in order to complete the clinical studies with the designations PHI
026, PHI 030, and TX003 and such amounts of the Drug Substance for
carcinogenicity studies, animal studies and QA as referred to in item number 19
of Schedule C-5: and,
      (b)      reasonable amount of Drug Substance for BIOCRYST’S own use as
laboratory reference material and for BIOCRYST’S internal research purposes.


SECTION 10. PAYMENT PROVISIONS

     The parties acknowledge and agree that as of the Effective Date, each Party
is in complete satisfaction of all of its financial obligations to the other in
connection with the termination of the License Agreement and the transfer to
BIOCRYST of the Development Program. Except as explicitly provided for in this
Agreement, neither Party shall be entitled to seek any further fees, expenses or
reimbursements from the other in connection with the termination of the License
Agreement and the transfer to BIOCRYST of the Development Program including, but
not limited to, all inventions, patents, trademarks, clinical trials and support
studies, data, materials, contracts and regulatory filings.


SECTION 11. REPRESENTATIONS AND WARRANTIES

      11.1       Each Party hereby represents and warrants that it is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware and has full organizational power and authority to
enter into and perform this Agreement, and to carry out the transactions
contemplated under this Agreement.

      11.2       ORTHO hereby represents and warrants that (i) the execution,
delivery and performance by ORTHO of this Agreement, and the consummation by
ORTHO of the transactions contemplated herein, have been duly authorized by all
requisite organizational action; (ii) this Agreement and all of the obligations
entered into and undertaken in connection with the transactions contemplated
herein to which ORTHO is a party constitute, or will constitute upon the
execution of such agreements, the valid and binding obligations of ORTHO
enforceable in accordance with their respective terms, and (iii) the execution
of and performance of the transactions contemplated by this Agreement and
compliance with its provisions by ORTHO will not violate any provision of
applicable law and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or require a
consent or waiver under, ORTHO’s organizational documents or any indenture,
lease, agreement or other instrument to which ORTHO is a party or by which it or
any of its properties is bound, or any decree, judgment, order, statute, rule or
regulation applicable to ORTHO.

25


--------------------------------------------------------------------------------

      11.3       ORTHO hereby represents and warrants that: (i) it has made
diligent efforts to transfer to BIOCRYST (and will in the future) all Regulatory
Filings, Clinical and Clinical Support Studies, Data and Materials, according to
the time schedules set forth in Schedules E, A, D and C, respectively and should
additional items related to the foregoing be discovered by ORTHO or otherwise,
ORTHO will use diligent efforts to transfer such items to BIOCRYST and otherwise
assist BIOCRYST in connection therewith; (ii) it has filed all letters and other
documents with the FDA (and all foreign equivalents) in order to effect a
transfer of the Regulatory Filings to BIOCRYST; (iii) the Regulatory Filings,
Clinical and Clinical Support Studies, Data and Materials transferred to
BIOCRYST include all Regulatory Filings, Clinical and Clinical Support Studies,
Data and Materials initiated, conducted or generated in the Development Program;
and, (iv) it has or will otherwise fully comply with Article 14 of the License
Agreement together with all related time schedules set forth in this Agreement
and the Schedules hereto.

      11.4       ORTHO hereby represents and warrants that it has the full power
and authority to assign to BIOCRYST all right title and interest in and to, and
obligations under, the Regulatory Filings, Clinical and Clinical Support
Studies, Data and Materials.

      11.5       ORTHO hereby represents and warrants that, to the best of its
knowledge, and except for the interests of BIOCRYST, it has the full power and
authority to assign to BIOCRYST all right title and interest in and to the Joint
Inventions, Joint Patents, Existing Know-How, Existing Patents, Improvements and
Improvement Patents free and clear of all liens, claims and encumbrances of any
nature. ORTHO further represents and warrants that it has not granted and will
not grant any right to any Third Party in or to the Joint Inventions, Joint
Patents, Existing Know-How, Existing Patents, Improvements and Improvement
Patents.

      11.6       ORTHO hereby represents and warrants (i) that it has the full
power and authority to assign to BIOCRYST all right, title and interest in and
to, and obligations under, the Contracts, (ii) that it has satisfied all
financial obligations under, and all liabilities arising out of, the Contracts
which accrued prior to the Effective Date, and (iii) that it is not in breach of
any of the Contracts.

      11.7       ORTHO hereby represents and warrants that it has complied and
in the future will continue to comply with all applicable laws, rules and
regulations in connection with its, or its agents and contractors, conduct of
the Development Program.

      11.8       ORTHO hereby represents and warrants that there is no
threatened or pending litigation related to the Development Program including
but not limited to the Licensed Products, the Contracts and the Clinical and
Clinical Support Studies.

      11.9       ORTHO hereby represents that all Drug Substance and other drug
materials transferred to BIOCRYST hereunder and in connection with the
termination of the License Agreement and the transfer to BIOCRYST of the
Development Program at the time of transfer to BIOCRYST that are labeled for use
in human clinical trials, pursuant to Schedule C, and not labeled for laboratory
use or otherwise shipped under quarantine pursuant to Schedule C, met (or will
meet) all applicable FDA requirements and were approved to be administered to
humans in connection with clinical trials. However, it is understood that,
pursuant to Schedule C some Drug Substance may be shipped to BIOCRYST in
quarantine status.

      11.10       THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED IN THIS
ARTICLE 11 ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

26


--------------------------------------------------------------------------------

     SECTION 12. INDEMNIFICATION

      12.1       BIOCRYST agrees to indemnify, defend and hold ORTHO and its
directors, officers, employees and agents (the “ORTHO Indemnitees”) harmless
from and against any losses, costs, claims, damages, liabilities or expenses
(including without limitation, fees and disbursements of counsel incurred by
ORTHO Indemnitees in any action or proceeding between ORTHO and ORTHO
Indemnitees and ORTHO Indemnitees and any third party or otherwise)
(collectively, “Liabilities”) arising out of, or in connection with Third Party
claims relating to: (i) any breach by BIOCRYST of the confidentiality provisions
of this Agreement, (ii) personal injury or other liability, which occurs after
the Effective Date, to a participant in any clinical trial conducted by BIOCRYST
of a neuraminidase inhibitor which was the subject of the Development Program;
(iii) Liabilities, accruing after the Effective Date based upon BIOCRYST’S or
its agents or contractor’s, use, sale, distribution or marketing of any
neuraminidase inhibitor which was the subject of the Development Program; (iv)
BIOCRYST’s failure to comply with any law, regulation or rule; and, (v) the
gross negligence or intentional misconduct of BIOCRYST.

      12.2       ORTHO agrees to indemnify, defend and hold BIOCRYST and its
directors, officers, employees and agents (the “BIOCRYST Indemnitees”) harmless
from and against any losses, costs, claims, damages, liabilities or expense
(including without limitation, fees and disbursements of counsel incurred by
BIOCRYST Indemnitees in any action or proceeding between ORTHO and BIOCRYST
Indemnitees and BIOCRYST Indemnitees and any third party or otherwise)
(collectively, “Liabilities”) arising out of, or in connection with Third Party
claims relating to: (i) the Development Program prior to the Effective Date;
(ii) any breach by ORTHO of its representations and warranties under this
Agreement; (iii) any breach by ORTHO of the confidentiality provisions of this
Agreement, (iv) any breach by ORTHO in the performance or observation of any
covenant, agreement, obligation or provision in any of the Contracts to be
performed or observed by ORTHO, (v) the Clinical and Clinical Support Studies
prior to the Effective Date, (vi) ORTHO’s failure to comply with any law,
regulation or rule, (vii) the administration of Drug Tablets, Drug Substance or
any other drug tablets manufactured by ORTHO from Drug Substance, to humans, to
the extent that such Liabilities are attributable to any failure of ORTHO in
properly manufacturing or storing the foregoing, or any failure of ORTHO to meet
any and all requirements of the FDA with respect to manufacture or storage of
the foregoing, and (viii) the negligence or intentional misconduct of ORTHO.

      12.3       An indemnitee that intends to claim indemnification under this
Agreement shall promptly notify indemnifying party of any claim, demand, action
or other proceeding for which the Indemnitee intends to claim such
indemnification, and the indemnifying party shall have the right to participate
in, and, to the extent the indemnifying party so desires, to assume sole control
of the defense thereof with counsel selected by the indemnifying party;
provided, however, that the Indemnitee shall have the absolute right to retain
its own counsel, with the fees and expenses to be paid by the Indemnitee. The
indemnity obligations under this Agreement shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the indemnifying party, which consent shall not
be unreasonably withheld or delayed. The Indemnitee, its employees and agents,
shall cooperate fully with the indemnifying party and its legal representatives
in the investigation of any action, claim or liability covered by an
indemnification from the indemnifying party. The Indemnifying party shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any pending or threatened action, suit or proceeding in respect of which any
Indemnitee is or could have been a party and indemnity could have been sought
hereunder by such Indemnitee, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such action, suit or proceeding.

27


--------------------------------------------------------------------------------


SECTION 13. FURTHER ASSURANCES

      13.1       In addition to the actions specifically provided for elsewhere
in this Agreement, from and after the Effective Date, each of the parties hereto
shall take, or cause to be taken, all actions, and to do, or cause to be done,
all things reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the transactions
contemplated by this Agreement and to reasonably aid BIOCRYST in its assumption
and continuation of the Development Program, including the execution and
delivery of instruments of conveyance, assignment and transfer, cooperation in
all filings with, and to obtain all consents, approvals or authorizations of,
any governmental authority or any other person under any permit, license,
agreement, indenture or other instrument, at the expense of the requesting
party.

      13.2       In the event that following the Effective Date ORTHO discovers
any document, data, contract, invention, patent, or any other item related to
the Development Program, which has not been transferred to BIOCRYST but which
ORTHO is obligated to transfer and/or assign to BIOCRYST pursuant to the License
Agreement, or makes any invention that would be characterized as a Joint
Invention under the License Agreement, ORTHO shall promptly notify BIOCRYST and
assign and transfer the foregoing to BIOCRYST.

      13.3       In the event that ORTHO is contacted by any third party
(including for example, the FDA), in any fashion regarding the subject matter of
the Development Program, ORTHO shall promptly notify BIOCRYST of the of the
nature and substance of such contact or inquiry and shall comply with its
confidentiality obligations set forth herein.


SECTION 14. INTERPRETATION

     The construction, validity and performance of this Agreement shall be
governed in all respects by the laws of the State of New York, without giving
effect to principles of conflict of laws.


SECTION 15. DISPUTE RESOLUTION

     The Dispute Resolution provisions set forth in Article 19 of the License
Agreement are hereby incorporated into this Agreement by reference, and shall
apply to this Agreement as if fully set forth herein.


SECTION 16. NOTICES

      16.1       Any notice required or permitted to be given under this
Agreement shall be mailed by registered or certified mail, postage prepaid,
addressed to the Party to be notified at its address stated below, or at such
other address as may hereafter be furnished in writing to the notifying Party or
by telefax (with confirmation sent by mail) to the numbers set forth below or to
such changed telefax numbers as may thereafter be furnished.


  If to BIOCRYST:


  BIOCRYST Pharmaceuticals, Inc.
2190 Parkway Lake Drive
Birmingham, Alabama 35244
Telefax No.: (205) 444-4640
Attention: Chief Executive Officer


28


--------------------------------------------------------------------------------



  If to ORTHO:


  President
ORTHO-McNeil Pharmaceutical, Inc.
U.S. Route 202 South
Raritan, NJ 08869-0602
Telefax No.: (908) 218-1416


Any such notice shall be deemed to have been received when it has been delivered
in the ordinary course of post or received by telefax.


SECTION 17. WAIVER

     The failure on the part of BIOCRYST or ORTHO to exercise or enforce any
rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter.


SECTION 18. ENTIRE AGREEMENT

     This Agreement constitutes the entire agreement between the Parties hereto
concerning the subject matter hereof and any representation, promise or
condition in connection therewith, not incorporated herein, shall not be binding
upon either Party.


SECTION 19. ASSIGNMENT

     This Agreement, and all rights and obligations hereunder, is personal to
ORTHO and shall not be assigned in whole or in part by ORTHO to any other person
or company (other than Affiliates of ORTHO) without the prior written consent of
BIOCRYST. When assigned as permitted herein this Agreement shall be binding on
each Party’s successors and assigns.


SECTION 20. TITLES

     It is agreed that the marginal headings appearing at the beginning of the
numbered Articles hereof have been inserted for convenience only and do not
constitute any part of this Agreement.


SECTION 21. UNENFORCEABLE PROVISIONS

     Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.


SECTION 22. OTHERS

     As used in this Agreement, singular includes the plural and plural includes
the singular, wherever so required by fact or context.

29


--------------------------------------------------------------------------------


SECTION 23. EXECUTION

     This Agreement shall be executed in two (2) counterparts each of which
shall for all purposes be deemed an original.

     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized officers or representatives as of
the day and year first above written.


      BIOCRYST PHARMACEUTICALS, INC.   WITNESS              By:                 
                                                     Title:                 
                                                     Date:                 
                                                  


      ORTHO-McNEIL PHARMACEUTICAL, INC.   WITNESS              By:
                                                                      Title:
                                                                      Date:
                                                                   


      R.W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE, DIVISION OF ORTHO-McNEIL
PHARMACEUTICAL, INC.   WITNESS              By:                 
                                                     Title:                 
                                                     Date:                 
                                                  







30
